El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. Cuando un demandante funda su moción para el cambio del lugar del juicio en la conveniencia de los testigos deberá suministrar a la corte hechos tales que demuestren que el interés de la justicia requiere que se verifique dicho tras-lado. Generalmente no es suficiente con repetir meramente en el affidavit para el traslado las alegaciones de la demanda.
Cuando los affidavits del demandado son terminantes y en ellos se dice que los hechos del accidente son mejor cono-cidos de los testigos que residen en el lugar en que la acción fué establecida, el promovente, demandante, no ha vencido el derecho del demandado a ser juzgado en el distrito en que vive y donde la acción fué establecida.
En los casos de affidavits contradictorios la corte de ape-lación por lo general no intervendrá con la discreción ejer-citada por la corte inferior. Pascoe v. Baker, 158 Cal. 232.
.El hecho de ser el demandante y sus testigos muy pobres sólo sería una circunstancia que habría de tomar en consi-deración el juzgador pero que por sí misma ni en unión de los demás hechos del caso justifica el traslado de la causa.
La resolución apelada debe ser confirmada.
Confirmada la resolución apelada.
*568Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y HutcMson.